1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
      UNITED STATES OF AMERICA,                            Case No. 11-cr-00573 JSW (NC)
12
                         Plaintiff,                        SUPPLEMENTAL ORDER ON
13                                                         DISCOVERY ISSUES
               v.
14                                                         Re: ECF 1151
      PANGANG GROUP COMPANY, LTD., and
15    others,
16                       Defendants.
17
18
           The trial judge, United States District Court Judge Jeffrey S. White, referred “all
19
     discovery disputes” to me in this criminal case. ECF 1139. On May 2, the parties appeared
20
     before me to discuss various issues raised in a discovery status update at ECF 1151. At
21
     page 10 of the update, the Pangang Defendants requested that the government produce “all
22
     prospective government witness statements and grand jury testimony required by the Jencks
23
     Act, 18 U.S.C. § 3500 and Fed. R. Crim. P. 26.2.” Additionally, at the discovery hearing,
24
     the Pangang Defendants requested that the Court set a deadline for the government’s
25
     identification of its trial witnesses.
26
           Having conferred with the trial judge, I find that these requests are best identified as
27
     trial management disputes, rather than “discovery disputes.” I therefore will not rule on
28
1 these issues in this case. Judge White will.
2        The other issues discussed at the discovery hearing were resolved and are summarized
3 by the minute entry at ECF 1152.
4        IT IS SO ORDERED.
5        Date: May 3, 2019                       _________________________
                                                 Nathanael M. Cousins
6                                                United States Magistrate Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
